DETAILED ACTION

1.	This Office action is responsive to the amendment filed 02/19/2021.  Claims 8, 16 and 18 have been cancelled.  Claims 1-7, 9-15, 17 and 19-23 are present for examination.

2.	The amendment filed 02/19/2021 is objected to under 35 U.S.C. section 132 because it introduces new matter into the specification.  35 U.S.C. section 132 states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Claims 1, 9 and 17 now recite “predicting updated features associated with the computing device at an upcoming period of time based on the collected features” and “analyzing the features and the updated features to determine a set of backup parameters.”
 The present specification (see [0033]) teaches “analysis of the features…provides predictions for features…based on features of other similar computing devices and the types of backup parameters 
Applicant is required to cancel the new matter in the response to this Office action.

3.	The drawings are objected to under 37 C.F.R. § 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "predicting updated features associated with the computing device at an upcoming period of time based on the collected features” set forth in claims 1, 9 and 17 must be shown or the feature cancelled from the claim.  No new matter should be entered.

4.	Claims 1-7, 9-15, 17 and 19-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a 
	The claimed “predicting updated features associated with the computing device at an upcoming period of time based on the collected features” and “analyzing the features and the updated features to determine a set of backup parameters” set forth in claims 1, 9 and 17 are not discussed in the specification.  The present specification (see [0033]) teaches “analysis of the features…provides predictions for features…based on features of other similar computing devices and the types of backup parameters associated with similar features”, however, “updated features” and “at an upcoming period of time” are not discussed.  Likewise, the analysis of features and the updated features does not appear to be discussed.

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. section 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless --

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1, 2, 3,  9, 10, 11 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vibhor et al.  (U.S. 2014/0201137). 	
1.	A method for predictive data protection, comprising: 
	selecting data stored on a computing device for backing up, 
according to a predetermined schedule for performing a backup (corresponds to “back up critical…daily, weekly or monthly maintenance schedule”, see [0004]; “user may…specify a synchronization schedule…data synchronization management may work in conjunction with data backup polices”, see [0007]; “management operations…scheduled to be performed…For instance…secondary copy…”, see [0143]; “scheduling polices…scheduling information may specify…secondary copy”, see [0246]; “schedules or other timing information…specifying when and/or how often to…”, see [0253]; “scheduling information from the backup copy rule…” see [0278]; “[t]he backup schedule set by the backup policy…” see [0324] and “backup schedules”, see [0356]); 
	collecting features associated with the computing device where the data for the backup is stored, the features comprising device information for the computing device, user information for a user of the data, and external information associated with a locale of the computing device (corresponds to features including “specified content…metadata parameters (such as filename, file owner…location, Global Positioning System (GPS) coordinates…”, see [0009]; “Metadata can include…the data owner (e.g. the client or user that generates the data)…to/from information for email (e.g., an email sender, recipient)…location/network…”, see [0089]; “metadata generated by or related to file systems and operating systems”, see [0090]; “criteria that may be used…such as identity of users, applications 110, client computing devices 102 and/or other computing devices…or of metadata associated with the data object”, see [0261-0271]; “user profile is created and/or a user profile is associated with a particular client computing device (for example… documents created at home…)”, see [0328]; “[l]ocation information may include…location information may be provided by the client computing device…”, see [0332]; “location metadata may be accessed on the client computing device to identify the files to be synchronized directly to other client computing devices”, see [0335]); 
	predicting updated features associated with the computing device at an upcoming period of time based on the collected features (corresponds to a feature such as “frequency...data…has been or is predicted to be used, accessed or modified”, (see [0261]) which appears to be such a predicted/updated feature based on past use.  Also, “an estimated…usage” (see [0264]) would be an estimate or updated usage based on past use);
(corresponds to using the metadata, location data, profile data and user data discussed above in accordance with polices and rules to determine scheduling of backup from and to client computing devices, see [0278]); 
	generating a backup plan for the upcoming period of time based on the set of parameters for performing the backup (corresponds to  “backup copy operation”, see [0278]) ; and 
	performing the backup of the data according to the backup plan (corresponds to “sends instructions to the client computing device 102 to begin the backup operation”, see [0278]).
	Independent claims 9 and 17 define embodiments similar in scope to that of claim 1 and are rejected accordingly.
	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. section 1.136(a).  

8.	A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION.  IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R.  1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION.  IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.
Any response to this final action should be mailed to:
Box AF
Commissioner for Patents
PO Box 1450
Alexandria, VA 22313-1450

or faxed to:
(571) 273-8300, (for Official communications intended for entry)
Or:
(571) 273-4208, (for Non-Official or Draft communications, please label "Non-Official" or "DRAFT")
		Or:
Jack.Lane@uspto.gov (for Non-Official or Draft communications, please label “Non-Official or “DRAFT”)

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A LANE whose telephone number is 571 272-4208.  The examiner can normally be reached on M-F 6:30am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reg Bragdon can be reached on 571 272-4204.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571 272-2100.

/JOHN A LANE/
Primary Examiner, Art Unit 2139